Exhibit 10.7

 

EXECUTION VERSION

 

Amendment No. 7

to

Subordinated Indemnity Agreement

 

This Amendment No. 7 to the Subordinated Indemnity Agreement (this “Amendment”)
is entered into as of April 30, 2010 by and among Six Flags Operations Inc. (as
successor to Six Flags Entertainment Corporation) (“SFEC”), Six Flags Theme
Parks Inc., SFOG II, Inc., SFT Holdings, Inc., Historic TW Inc. (formerly known
as Time Warner Inc.) (“TWX”), Warner Bros. Entertainment Inc. (as assignee of
Time Warner Entertainment Company, L.P.), TW-SPV Co., Six Flags Entertainment
Corporation (formerly known as Six Flags, Inc.) (as successor to Premier Parks
Inc.) (“Holdco”), the other subsidiaries of SFEC listed on the signature
pages hereto (collectively, the “Subsequently Joined Subsidiaries”) and GP
Holdings Inc., and amends in certain respects the Subordinated Indemnity
Agreement, dated as of April 1, 1998, by and among the parties (or their
predecessors in interest), as amended by Amendment No. 1 to Subordinated
Indemnity Agreement, dated as of November 5, 1999, Amendment No. 2 to the
Subordinated Indemnity Agreement, dated as of June 12, 2002, Amendment No. 3 to
the Subordinated Indemnity Agreement, dated as of April 13, 2004, Amendment
No. 4 to the Subordinated Indemnity Agreement, dated as of December 8, 2006,
Amendment No. 5 to the Subordinated Indemnity Agreement, dated as of April 2,
2007, and Amendment No. 6 to the Subordinated Indemnity Agreement, dated as of
May 15, 2009 (as so amended, the “Original Agreement”).  Capitalized terms used
in this Amendment and not otherwise defined herein shall have the meanings
ascribed to them in the Original Agreement.

 

WHEREAS, on May 15, 2009, TW-SF LLC, a Delaware limited liability company and
wholly owned subsidiary of TWX (“TW-SF LLC”), made a loan (the “2009 Loan”) to
the Acquisition Subsidiaries in the original aggregate principal amount of
$52,507,000 to enable the Acquisition Subsidiaries to satisfy their obligations
with respect to the Liquidity Put for the year 2009;

 

WHEREAS, on June 13, 2009, Holdco and its affiliated debtors (the “SF Debtors”)
filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code
(the “SF Bankruptcy Case”), and subsequently filed a joint plan of
reorganization with the United States Bankruptcy Court for the District of
Delaware (as amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Plan”);

 

WHEREAS, in connection with, and concurrently with the effectiveness of, the
Plan, (i) TW-SF LLC will enter into a credit agreement (the “Acquisition Company
Credit Agreement”) with the Acquisition Subsidiaries under which it will agree
to loan the Acquisition Subsidiaries up to $150,000,000 in connection with the
Acquisition Subsidiaries’ obligations with respect to certain future Liquidity
Puts, (ii) TW-SF LLC will enter into a guarantee agreement (the “Guarantee
Agreement”) with certain of the Holdco Parties pursuant to which such Holdco
Parties will guarantee the obligations of the Acquisition Subsidiaries under the
Acquisition Company Credit Agreement, and (iii) TW-SF LLC will receive payment
in full in

 

--------------------------------------------------------------------------------


 

cash of all principal, interest and other amounts outstanding under the 2009
Loan and the Guarantee will be terminated simultaneously therewith;

 

WHEREAS, it is a requirement of the Plan that the SF Debtors party to the
Original Agreement ratify and confirm their obligations under the Original
Agreement, as amended hereby;

 

WHEREAS, in connection with the foregoing, and as an accommodation to certain
other financing sources of the Holdco Parties, the TW Parties have agreed to
suspend temporarily certain obligations of the Holdco Escrow Parties under the
Original Agreement and the Subordinated Indemnity Escrow Agreement pursuant to
that certain Escrow Waiver Agreement, substantially in the form attached hereto
as Exhibit A; and

 

WHEREAS, in connection with the foregoing transactions, the parties hereto wish
to amend the terms of the Original Agreement effective upon the effective date
of the Plan as set forth herein.

 

NOW THEREFORE, the parties agree as follows:

 


1.                                       SECTION 1.1.20 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


1.1.20                  “EQUITY INTERESTS” MEANS: (A) ANY AND ALL SHARES,
INTERESTS OR OTHER EQUIVALENTS (HOWEVER DESIGNATED) OF CAPITAL STOCK OF A
CORPORATION; (B) ANY AND ALL EQUITY, VOTING OR OTHER OWNERSHIP INTERESTS IN A
PERSON OTHER THAN A CORPORATION, INCLUDING MEMBERSHIP INTERESTS, PARTNERSHIP
INTERESTS, LIMITED PARTNER INTERESTS, GENERAL PARTNER INTERESTS AND BENEFICIAL
INTERESTS; AND (C) ANY WARRANTS, OPTIONS OR OTHER RIGHTS TO ACQUIRE ANY OF THE
FOREGOING.


 


2.                                       SECTION 1.1.51 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

1.1.51                  “Required Obligations” shall mean, collectively, (i) the
Georgia Agreements Obligations, (ii) the Texas Agreements Obligations, (iii) the
Zero Coupon Notes Obligations, (iv) the obligations to pay any amounts required
to be paid and to comply with any obligations required to be complied with by
SFTP and its affiliates (determined after giving effect to the Merger) under the
KO Agreements (as such term is defined in the Letter Agreement, dated as of
February 9, 1997, among TWE, Boston Ventures Limited Partnership IV, and Premier
Parks Inc. relating to the KO Agreements) and (v) each covenant, agreement and
obligation to be performed or observed by any of Six Flags Entertainment
Corporation, Six Flags Operations Inc., Six Flags Theme Parks Inc. or the
Acquisition Subsidiaries under the Acquisition Company Credit Agreement and the
Acquisition Company Credit Agreement Guarantee; provided that the Required
Obligations shall not include (i) any obligations of the Georgia Acquisition
Subsidiaries or the Texas Acquisition Subsidiaries to purchase any

 

2

--------------------------------------------------------------------------------


 

Units pursuant to the Accelerated Put provisions under the Texas Agreements and
the Georgia Agreements, except as specifically provided in Section 4.2
hereunder; or (ii) the Excluded Obligations.

 


3.                                       SECTION 1.1.68 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

1.1.68                  “Triggering Default” shall mean (i) a “Default” as such
term is defined in the Georgia Agreements (other than a Default that results
from the failure of the TW Parties to perform their obligations with respect to
an Accelerated Put as described in Section 4.3 hereof), (ii) a “Default” as such
term is defined in the Texas Agreements (other than a Default that results from
the failure of the TW Parties to perform their obligations with respect to an
Accelerated Put as described in Section 4.3 hereof), (iii) [reserved], (iv) a
default by any of the Holdco Parties of their covenants, agreements or
obligations hereunder (other than an immaterial default that can be cured upon
notice), (v) a failure by the Holdco Parties to pay any amounts owed to the TW
Parties hereunder or to otherwise reimburse the TW Parties for any amounts paid
by either of such parties under the Georgia Guarantees or the Texas Guarantees,
(vi) a default by any of the Holdco Parties (or their successors in interest) in
the observance or performance of any covenant, agreement or obligation on its
part to be performed or observed under that certain Acquisition Company
Liquidity Agreement, dated as of December 8, 2006, by and among the Holdco
Parties (or their successors in interest), the TW Parties and the Acquisition
Companies, (vii) if Holdco, SFEC, SFTP or any Subsidiary of SFEC that owns or
operates a park (each, a “Specified Holdco Party”) becomes subject to a chapter
7 bankruptcy case or any other proceeding providing for its liquidation,
dissolution or winding up, (viii) the appointment of a trustee, examiner,
liquidator or the like with respect to any Specified Holdco Party or all or any
substantial part of a Specified Holdco Party’s property, (ix) an “Event of
Default” as such term is defined in the Acquisition Company Credit Agreement, or
(x) a default by any of the Holdco Escrow Parties in the observance or
performance of any covenant, agreement or obligation to be performed or observed
by them under that certain Escrow Waiver Agreement, dated as of April 30, 2010,
by and among the parties hereto and the Acquisition Subsidiaries (as the same
may be amended, amended and restated, modified or otherwise supplemented from
time to time); provided, however, that (A) for purposes of the definition of
“Triggering Default” and notwithstanding any provision to the contrary, a
Triggering Default (other than due to a Specified Default), shall be deemed to
continue in perpetuity from the date of its occurrence and the Holdco Parties
shall not have the right to cure such Triggering Default unless such Triggering
Default is cured within the shorter of (x) 90 days of the occurrence of such
Triggering Default or (y) 45 days from the date on which the TW Parties exercise
their right to appoint directors to the board of directors of GP Holdings in
accordance with the Organizational Documents of GP Holdings, in which case such
Triggering Default shall be deemed to have continued until so cured, and (B) in
no event shall the Holdco Parties be permitted to cure a

 

3

--------------------------------------------------------------------------------


 

Triggering Default due to a Specified Default without the prior written consent
of the TW Parties (which consent may be withheld in the TW Parties’ sole
discretion) and no such Triggering Default shall be deemed to be cured without
such prior written consent of the TW Parties; provided, further, that nothing in
the foregoing provisos shall impair or otherwise modify any of the rights or
remedies of the TW Parties and/or any of their respective affiliates pursuant to
any agreement or arrangement or otherwise (including, without limitation,
pursuant to this Agreement, the Subordinated Indemnity Escrow Agreement, the
Beneficial Share Assignment or the Organizational Documents of GP Holdings).

 


4.                                       SECTION 1.1.78 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


1.1.78                  [RESERVED]


 


5.                                       SECTION 1.1.80 OF THE ORIGINAL
AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


1.1.80                  [RESERVED]


 


6.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.84 AS FOLLOWS:


 

1.1.84  “Acquisition Company Affiliate Loans” shall mean any loans made by any
of the SF Parties or any Subsidiary or affiliate thereof to any of the
Acquisition Companies in accordance with Section 7.1 of the Acquisition Company
Credit Agreement.

 


7.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.85 AS FOLLOWS:


 

1.1.85                  “Acquisition Company Credit Agreement” shall mean that
certain Credit Agreement, dated as of April 30, 2010, by and among the
Acquisition Subsidiaries and TW-SF LLC, as the same may be amended, amended and
restated, modified or otherwise supplemented from time to time.

 


8.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.86 AS FOLLOWS:


 

1.1.86                  “Acquisition Company Credit Agreement Guarantee” shall
mean that certain Guarantee Agreement, dated as of April 30, 2010, by and among
Six Flags Operations Inc., SFTP, Six Flags Entertainment Corporation, each of
the other subsidiaries of Six Flags Entertainment Corporation party thereto and
TW-SF LLC, as the same may be amended, amended and restated, modified or
otherwise supplemented from time to time.

 


9.                                       SECTION 1.1 OF THE ORIGINAL AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SECTION 1.1.87 AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 

1.1.87                  “Assets” means any asset, property or right, wherever
located (including in the possession of vendors or other third parties or
elsewhere), whether real, personal or mixed, tangible, intangible or contingent,
in each case whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person, and
all right, title, interest and claims therein.

 


10.                                 SECTION 6.1.13 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 

(a)                                  Each reference to “Affiliate Loans” in
subsections (b), (d)(i),  and (d)(iii) is deemed to include a reference to
“Acquisition Company Affiliate Loans”, in addition to Affiliate Loans.

 

(b)                                 Subsection (f) shall become subsection (e).

 

(c)                                  A new subsection (f) shall be added as
follows:

 

(f)                                    Notwithstanding anything contained in
this Section 6.1.13 to the contrary, SFOT and SFOG II shall be permitted to
enter into subordination agreements with respect to Affiliate Loans owed to
either of them in connection with equipment leases, working capital credit
facilities and other working capital financing accommodations made to the
Georgia Partnership and/or the Texas Partnership so long as (i) the terms of any
such subordination agreement are the same as those contained in the
subordination agreements dated January 27, 2010, with JPMorgan Chase Bank, N.A.,
as the same may thereafter be amended, supplemented or otherwise modified from
time to time, in a manner that is not materially adverse to SFOT or SFOG II, as
applicable, or the TW Parties and (ii) the principal amount of Indebtedness that
the Affiliate Loans shall be subordinated to pursuant to such subordination
agreements shall not exceed $22.5 million in the aggregate.

 


11.                                 SECTION 6.1.15 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

6.1.15                  Bankruptcy Obligations.  The Holdco Parties shall
reaffirm, ratify and assume, as applicable, their respective obligations under
each of this Agreement, the Warner Bros. License Agreements, the Acquisition
Company Credit Agreement, the Acquisition Company Credit Agreement Guarantee,
the SFTP/SFEC Georgia Guarantee and the SFTP/SFEC Texas Guarantee in connection
with any bankruptcy plan of Holdco and its Subsidiaries or the assumption of the
Beneficial Share Assignment Agreement.

 


12.                                 SECTION 6.1 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED BY ADDING A NEW SECTION 6.1.17 AS FOLLOWS:


 

6.1.17                 Certain Consents.  The Holdco Parties shall not, and
shall cause each of their Subsidiaries not to, without the prior written consent
of the

 

5

--------------------------------------------------------------------------------


 

TW Parties, consent to the taking of any action pursuant to the terms of the
Georgia Agreements or the Texas Agreements with respect to the Units, the
Georgia Park or the Texas Park, in each case, that could reasonably be expected
to have a material adverse effect on the rights of TW-SF LLC (or any successor
lender) under the Acquisition Company Credit Agreement or Acquisition Company
Credit Agreement Guarantee.

 


13.                                 SECTION 6.1 OF THE ORIGINAL AGREEMENT IS
HEREBY AMENDED BY ADDING A NEW SECTION 6.1.18 AS FOLLOWS:


 

6.1.18                 Negative Pledge Covenant.  Except as otherwise provided
in the Georgia Acquisition Subsidiaries Guarantee, the Texas Acquisition
Subsidiaries Guarantee or any Capital Improvements Loan (as that term is defined
in Article I of each of the Georgia Partnership Agreement and the Texas
Partnership Agreement) made to either the Georgia Partnership or the Texas
Partnership, the Holdco Parties shall not, and shall cause each of their
Subsidiaries not to, without the prior written consent of the TW Parties,
(a) create, incur, assume or suffer to exist any Lien on any of the Equity
Interests or Assets (including, without limitation, any Units) of any of the
Georgia Partnership, the Texas Partnership, the Acquisition Subsidiaries, GP
Holdings, or any of their respective Subsidiaries that secures any indebtedness
described in clause (i) of the definition of “Indebtedness” or (b) cause or
permit any of the Georgia Partnership, the Texas Partnership, the Acquisition
Subsidiaries, GP Holdings or any of their respective Subsidiaries to provide any
guarantee with respect to, or assume, endorse or otherwise become responsible
for Indebtedness or obligations of any other Person, other than pursuant to the
Acquisition Company Credit Agreement; provided, however, that notwithstanding
the foregoing, (x) the Subsidiaries of the Georgia Partnership and the Texas
Partnership shall be permitted to guarantee Indebtedness of the Georgia
Partnership or the Texas Partnership (as applicable) which the Georgia
Partnership or the Texas Partnership (as applicable) are otherwise permitted to
incur, and (y) the Georgia Partnership and the Texas Partnership shall be
permitted to guarantee Indebtedness of the Subsidiaries of the Georgia
Partnership or the Texas Partnership (as applicable) which the Subsidiaries of
the Georgia Partnership or the Texas Partnership (as applicable) are otherwise
permitted to incur.

 


14.                                 THE TW PARTIES HEREBY ACKNOWLEDGE
SECTION 6.1.2 OF THE ORIGINAL AGREEMENT, AND HEREBY CONSENT TO (A) THE GUARANTEE
BY HOLDCO, SFTP AND SFEC OF THE ACQUISITION COMPANY CREDIT AGREEMENT AND (B) THE
GUARANTEE BY HOLDCO, SFEC OR ANY OF ITS SUBSIDIARIES OF INDEBTEDNESS OF ANY
PERSON (OTHER THAN THE ACQUISITION SUBSIDIARIES) (X) THE PROCEEDS OF WHICH ARE
USED SOLELY TO REFINANCE, REPLACE OR OTHERWISE REPAY THE ACQUISITION COMPANY
CREDIT AGREEMENT, AND (Y) IN A PRINCIPAL AMOUNT NOT TO EXCEED $150,000,000, PLUS
CAPITALIZED INTEREST OUTSTANDING UNDER THE ACQUISITION COMPANY CREDIT AGREEMENT,
PLUS ANY OTHER AMOUNTS PAID AND FEES, COSTS AND EXPENSES INCURRED THEREWITH.


 


15.                                 THE HOLDCO PARTIES HEREBY ACKNOWLEDGE AND
AGREE THAT EFFECTIVE UPON THE EFFECTIVE DATE OF THE PLAN, THE ORIGINAL
AGREEMENT, AS AMENDED BY THIS AMENDMENT, IS IN FULL

 

6

--------------------------------------------------------------------------------


 


FORCE AND EFFECT AND THE HOLDCO PARTIES’ OBLIGATIONS HEREUNDER ARE HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS IN ACCORDANCE WITH THE PLAN.  FOR THE
AVOIDANCE OF DOUBT, THE ORIGINAL AGREEMENT, AS AMENDED BY THIS AMENDMENT, IS THE
SUBORDINATED INDEMNITY AGREEMENT REFERENCED IN THE PLAN.


 


16.                                 THIS AMENDMENT SHALL BECOME EFFECTIVE UPON
THE CLOSING OF THE ACQUISITION COMPANY CREDIT AGREEMENT.


 


17.                                 EXCEPT AS EXPRESSLY AMENDED HEREIN, ALL
PROVISIONS OF THE ORIGINAL AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 


18.                                 THIS AMENDMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE ORIGINAL AGREEMENT.


 


19.                                 THIS AMENDMENT MAY BE SIGNED IN ANY NUMBER
OF COUNTERPARTS EACH OF WHICH SHALL BE AN ORIGINAL AND ALL OF WHICH SHALL
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT. ANY COUNTERPART OR OTHER
SIGNATURE HEREUPON DELIVERED BY FACSIMILE SHALL BE DEEMED FOR ALL PURPOSES AS
CONSTITUTING GOOD AND VALID EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH
PARTY.

 

7

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

In Witness Whereof, the parties hereto have executed this Amendment as of the
day and year first above written.

 

 

Six Flags Entertainment Corporation (formerly known as Six Flags, Inc.), as
successor in interest to Premier Parks Inc.

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

GP Holdings Inc.

 

 

 

 

 

By:

/s/ Mark Quenzel

 

 

Name:

Mark Quenzel

 

 

Title:

President

 

 

 

 

 

Historic TW Inc.

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name:

Edward B. Ruggiero

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

Warner Bros. Entertainment Inc., as assignee of Time Warner Entertainment
Company, L.P.

 

 

 

 

 

By:

/s/ Annaliese S. Kambour

 

 

Name:

Annaliese S. Kambour

 

 

Title:

Senior Vice President - Taxes

 

--------------------------------------------------------------------------------


 

 

TW-SPV Co.

 

 

 

 

 

By:

/s/ Edward B. Ruggiero

 

 

Name:

Edward B. Ruggiero

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

Six Flags Operations Inc.

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

Six Flags Theme Parks Inc.

 

 

 

 

 

By:

/s/ Jeffrey R. Speed

 

 

Name:

Jeffrey R. Speed

 

 

Title:

Executive Vice President and

 

 

 

Chief Financial Officer

 

 

 

 

 

SFOG II, Inc.

 

 

 

 

 

By:

/s/ Andrew Schleimer

 

 

Name:

Andrew Schleimer

 

 

Title:

Executive Vice President

 

 

 

 

 

SFT Holdings, Inc.

 

 

 

 

 

By:

/s/ Mark Shapiro

 

 

Name:

Mark Shapiro

 

 

Title:

President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------


 

 

Park Management Corp.

 

Funtime Parks, Inc.

 

Funtime, Inc.

 

Premier Parks Of Colorado Inc.

 

Great Escape Holding Inc.

 

Premier International Holdings Inc.

 

Premier Parks Holdings Inc.

 

Stuart Amusement Company

 

Riverside Park Enterprises, Inc.

 

KKI, LLC

 

Astroworld LP LLC

 

Astroworld GP LLC

 

Hurricane Harbor LP LLC

 

Hurricane Harbor GP LLC

 

Six Flags Services, Inc.

 

Six Flags Services of Illinois, Inc.

 

Six Flags America Property Corporation

 

Fiesta Texas, Inc.

 

SFJ Management Inc.

 

Great America LLC

 

Six Flags St. Louis LLC

 

Magic Mountain LLC

 

Six Flags Great Adventure LLC

 

South Street Holdings LLC

 

PP Data Services Inc.

 

HWP Development Holdings LLC

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

SFRCC Corp.

 

 

 

 

 

By:

/s/ Andrew Schleimer

 

 

Name:

Andrew Schleimer

 

 

Title:

Executive Vice President

 

10

--------------------------------------------------------------------------------


 

 

Astroworld LP

 

 

 

By:

Astroworld GP LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

Hurricane Harbor LP

 

 

 

By:

Hurricane Harbor GP LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

Six Flags America LP

 

 

 

By:

Funtime, Inc.,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

 

 

 

 

Six Flags Great Escape L.P.

 

Great Escape Theme Park L.P.

 

Great Escape Rides L.P.

 

 

 

By:

Great Escape Holding Inc.,

 

 

their General Partner

 

 

 

 

 

By:

/s/ Danielle J. Bernthal

 

 

Name:

Danielle J. Bernthal

 

 

Title:

Assistant Vice President

 

11

--------------------------------------------------------------------------------